AO 245B (WONC Rev. 62/11} Judgment in a Criminal Case

Defendant: Michael Gene Greene Judgment Page 2 of 6
Case Number: DNCW/4 f8CRO00047-002

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
SIX (6) MONTHS.

] The Court makes the following recommendations to the Bureau of Prisons: FILED
4. Participation in the Federal inmate Financial Responsibility Program. ASHEVILLE, N.G.
(1 The Defendant is remanded to the custody of the United States Marshal. ocT 30 7619
[1 The Defendant shail surrender to the United States Marshal for this District: U.S. DISTRICT COURT
W. DIST. OF N.C,

C1 #As notified by the United States Marshal.
f] At_on_.

E] The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

& As notified by the United States Marshal.
Cl Before 2 p.m. on_.
O As notified by the Probation Office.

 

 

 

 

 

 

 

 

RETURN
| have executed this Judgment as follows:
Defendant delivered on _(?finls4__ to USP Mclttarsy 1 at
e A knot, Ky , with a certified copy of this Judgment.

 

United States Marshal
By: cr |
Deputy Marshal

CHESS TAR PORRAHRREWEY BOGUMERE 82 HRA YOMOA oP Age F BF 1

 

 
